           Case 1:19-cv-10101-MLW Document 26 Filed 01/24/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


OPTUM, INC. and
OPTUM SERVICES, INC.,                                        Civil Action No. 19-cv-10101

               Plaintiffs,

       v.

DAVID WILLIAM SMITH,

               Defendant.



   DEFENDANT’S UNOPPOSED EMERGENCY MOTION TO REDACT CERTAIN
                            INFORMATION
                   (Supporting Memorandum Included)

       Pursuant to Federal Rule of Civil Procedure 5.2(e), Defendant David William Smith

(“Smith”) hereby moves the Court to redact certain personal information of Smith. Plaintiffs do

not oppose this Motion.

       Plaintiffs and Smith have both filed documents with the Court that contain Smith’s

personal identifying information, including his home address and email address. In order to

protect the privacy, identity, and confidentiality of Smith and his family, Smith requests that this

Court remove the following documents from the Court’s CM/ECF system and replace those

documents with redacted versions that Smith attaches to this Motion as Exhibits A-E:

           ECF No. 1-8;

           ECF No. 1-11;

           ECF No. 7-8;

           ECF No. 7-11; and

           ECF No. 23-3.
         Case 1:19-cv-10101-MLW Document 26 Filed 01/24/19 Page 2 of 2



                                                   Respectfully submitted,

                                                   DAVID WILLIAM SMITH

                                                   By his attorneys,

                                                   /s/ John F. Welsh
                                                   John F. Welsh, BBO #522640
                                                   Justin L. Engel, BBO #683894
                                                   Bello Welsh LLP
                                                   125 Summer Street, Suite 1200
                                                   Boston, MA 02110
                                                   617-247-4100
                                                   Fax: 617 247 4125
                                                   Email: jwelsh@bellowelsh.com
                                                   Email: jengel@bellowelsh.com

                                                   Michael J. Sheehan, admitted pro hac vice
                                                   Brian Mead, admitted pro hac vice
                                                   McDermott Will & Emery LLP
                                                   444 West Lake Street
                                                   Chicago, Illinois 60606
                                                   (312) 372-2000 (phone)
                                                   (312) 884-7700 (fax)
                                                   msheehan@mwe.com
Dated: January 24, 2019                            bmead@mwe.com


                          LOCAL RULE 7.1(a)(2) CERTIFICATE

       I hereby certify pursuant to Local Rule 7.1(a)(2) that counsel for Defendant have
conferred with counsel for Plaintiffs regarding this Unopposed Emergency Motion to Redact
Certain Information and that Plaintiffs do not oppose the motion.

                                            /s/ John F. Welsh
                                            John F. Welsh

                                CERTIFICATE OF SERVICE

        I hereby certify that on January 24, 2019, the undersigned filed a copy of the above and
foregoing via the Court’s CM/ECF system, which will send notification of such filing to all
registered participants.


                                            /s/ John F. Welsh
                                            John F. Welsh

                                               2
